                                                                                          E-FILED
                                                          Friday, 27 September, 2019 04:09:46 PM
                                                                      Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION


MARK ALAN WINGER,                                 )
                                                  )
      Petitioner,                                 )
                                                  )
 v.                                               )   Case No. 10-3169
                                                  )
FRANK LAWRENCE, Acting Warden,                    )
Menard Correctional Center,                       )
                                                  )
      Respondent.                                 )

                                        OPINION

RICHARD MILLS, United States District Judge:

      Mark Alan Winger filed a petition under 28 U.S.C. § 2254 which is pending

before the Court. Pending also are the Petitioner’s motion for a stay and motion

for leave to file a second habeas petition.

      In his motion to stay judgment, the Petitioner asks the Court to stay this case

pending the resolution of state court proceedings which he claims relate back to his

§ 2254 petition. The Petitioner contends the result of the state court proceedings

could render moot two of the claims in this proceeding.

      The Petitioner also seeks leave of Court to file a second supplemental habeas

petition based on newly discovered information that was fraudulently concealed

from the Petitioner’s Defense Counsel. He also claims he has discovered other


                                              1
information previously unknown. The Petitioner intends to raise the following

grounds: structural defects occurred at trial which violated his Fifth and Fourteenth

Amendment rights; a Brady violation based on the failure to disclose certain

information; prosecutorial misconduct based on the failure to disclose; and

ineffective assistance of trial and appellate counsel.

      The Sangamon Country Docket shows that Petitioner’s motion for leave to

file a successive postconviction petition was denied. The Petitioner filed a notice

of appeal on August 19, 2019. See State v. Mark A. Winger, 2001-CF-000798.

      Upon reviewing the Petitioner’s proposed new claims, the Court concludes

that the claims are untimely under 28 U.S.C. § 2254(d)(1), which establishes a one-

year limitations period from the latest of four possible dates. The Petitioner alleges

his new claims are based on (1) facts contained in a trial transcript that was filed

with Respondent’s December 21, 2017 answer; (2) Illinois State Police (ISP)

documents relating to his case and an investigation into improper conduct by

Springfield Police Detectives; and (3) the Springfield Police Department (SPD) file

on his case.

      Because the Petitioner has had access to the trial transcript since it was

prepared in 2002--or at least could have obtained it with the exercise of due

diligence--the Court concludes any claims based on the trial transcript are untimely

under § 2244(d)(1)(D).


                                           2
      Additionally, the Petitioner’s new proposed ground ten (the prosecutor’s

alleged concealment of an alleged accomplice’s role) is based on the same factual

predicate as ground nine which was first raised in the state court in 2009. Because

it is based on the same factual predicate, the Court concludes that the claim is

untimely under § 2244(d)(1)(D).

      The other claims the Petitioner seeks to raise are based on two ISP

documents from the Petitioner’s case file, one ISP document from an internal

affairs file and two SPD documents from the Petitioner’s case file. The Petitioner

claims these documents show perjury and/or misconduct by the prosecutor and

investigating detectives.

      The State disclosed at least 4,700 pages of discovery, which included copies

of subpoenas, police reports and ISP forensic reports. The Court concludes that the

Petitioner’s speculative assertion is insufficient to establish that he could not have

discovered the factual predicate for the claims which rest on these documents

sooner by using due diligence.

      Additionally, the Court notes that the Petitioner received the ISP and SPD

documents by December 8, 2017. Even if that were the date of discovery, the

Petitioner’s supplemental petition would still be more than four months late.

      Based on the foregoing, the Court concludes that the claims the Petitioner

seeks to add are untimely under § 2244(d)(1)(D).


                                           3
      The Court further finds that the habeas petition does not allege any

unexhausted claim. Because the Petitioner has also failed to show that any “new”

evidence was not previously disclosed or could have been obtained with the

exercise of due diligence, the Court concludes there is no basis to delay

proceedings on unexhausted claims in this proceeding while those claims are

relitigated in state court. Accordingly, the motion to stay will also be denied.

      Ergo, the Petitioner’s motion to stay the judgment [d/e 49] is DENIED.

      The Petitioner’s motion for leave to file a second supplemental petition to

his habeas corpus petition [d/e 53] is DENIED.

      Pursuant to Rule 2(a) of the Rules Governing Section 2254 Cases and

Federal Rule of Civil Procedure 25(d), the Clerk will substitute Frank Lawrence,

Acting Warden of Menard Correctional Center, as the proper Respondent.

ENTER: September 27, 2019

      FOR THE COURT:
                                                    /s/ Richard Mills
                                                    Richard Mills
                                                    United States District Judge




                                          4
